DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jota et al. USPG Pub No.: US 2019/0324389 in view of Sako et al. USPG Pub No.: US 2018/0032008.
Regarding Claim 1, Jota teaches an image heating device, comprising: 
a heating member (figures 2 and 3, 300) provided with a heater having a plurality of heating elements (302b) juxtaposed in a direction perpendicular to a conveyance direction of a recording material (seen in figures 2 and 3); 
a roller (figure 2, 208) that forms a nip portion by pressing against the heating member and that rotates, such that the circumference of the roller increases from a central portion towards ends portions, in a direction perpendicular to the conveyance direction (see figure 8B which teaches that the pressure roller has an inverted crown shape); and 
a control portion (420) that controls individually the power supplied to the plurality of heating elements (see figure 4); 
Jota is silent in explicitly teaching wherein the image heating device heats up an image formed on the recording material, with heat from the heater, and wherein the control portion sets a control target temperature, being set in order to supply power to a heating element corresponding to a non-sheet passing area through which the recording material does not pass at the nip portion, from among the plurality of heating elements, to be higher than a lowest control target temperature from among control target temperatures that are set in order to supply power to a heating element corresponding to a sheet passing area through which the recording material passes at the nip portion.
However, Sako teaches wherein the image heating device heats up an image formed on the recording material, with heat from the heater, and wherein the control portion sets a control target temperature, being set in order to supply power to a heating element corresponding to a non-sheet passing area through which the recording material does not pass at the nip portion, from among the plurality of heating elements, to be higher than a lowest control target temperature from among control target temperatures that are set in order to supply power to a heating element corresponding to a sheet passing area through which the recording material passes at the nip portion (see figure 16A and 16B which demonstrates an example in which the target temperature of the non-sheet passing area is higher than the lowest target temperature of the sheet passing area).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Jota with those of Sako in order to account for sheets of differing sizes, so that when a larger sheet is fed through the device the heaters generate enough heat, end to end, to fix the entire medium (see Sako [0058]).
Regarding Claim 4, Jota teaches the image heating device of claim 1, wherein the heating member has a tubular film on the inward side of which the heater is disposed, the nip portion is formed by the heater and the roller across the film, and the image on the recording material is heated via the film (see [0038]-[0039] which discusses the tubular film).
Regarding Claim 5, Jota teaches an image heating device, comprising: 
a heating member (figures 2 and 3, 300) provided with a heater having a plurality of heating elements juxtaposed in a direction perpendicular to a conveyance direction of a recording material, and a tubular film inward of which the heater is disposed (seen in figures 2 and 3); 
a roller (figure 2, 208) that forms a nip portion by pressing against the outer surface of the film and that rotates, such that the circumference of the roller increases from a central portion towards ends portions, in a direction perpendicular to the conveyance direction (see figure 8B which teaches that the pressure roller has an inverted crown shape); and 
a control portion (420) that controls individually the power supplied to the plurality of heating elements (see figure 4); 
Jota is silent in explicitly disclosing wherein the control portion controls power supplied to the plurality of heating elements so that the temperature of the film in a non-sheet passing area through which the recording material does not pass is higher than the temperature of the film at a sheet passing area through which the recording material passes.
However, Sako teaches wherein the control portion controls power supplied to the plurality of heating elements so that the temperature of the film in a non-sheet passing area through which the recording material does not pass is higher than the temperature of the film at a sheet passing area through which the recording material passes (see figure 16A and 16B which demonstrates an example in which the target temperature of the non-sheet passing area is higher than the lowest target temperature of the sheet passing area).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Jota with those of Sako in order to account for sheets of differing sizes, so that when a larger sheet is fed through the device the heaters generate enough heat, end to end, to fix the entire medium (see Sako [0058]).
Regarding Claim 6, Jota teaches an image forming apparatus, comprising: 
an image forming section (figure 1, elements 15-21) in which an image is formed on a recording material; and 
a fixing portion (200) that fixes, to the recording material, the image formed on the recording material, the fixing portion having:
a heating member (figures 2 and 3, 300) provided with a heater having a plurality of heating elements juxtaposed in a direction perpendicular to a conveyance direction of a recording material; 
a roller (figure 2, 208) that forms a nip portion by pressing against the heating member and that rotates, such that the circumference of the roller increases from a central portion towards ends portions, in a direction perpendicular to the conveyance direction (see figure 8B which teaches that the pressure roller has an inverted crown shape); and 
a control portion (420) that controls individually the power supplied to the plurality of heating elements (see figure 4); 
wherein the fixing portion heats up an image formed on the recording material, with heat from the heater (see figures 1-7), and 
Jota is silent in explicitly teaching wherein the control portion sets a control target temperature, being set in order to supply power to a heating element corresponding to a non-sheet passing area through which the recording material does not pass at the nip portion, from among the plurality of heating elements, to be higher than a lowest control target temperature from among control target temperatures that are set in order to supply power to a heating element corresponding to a sheet passing area through which the recording material passes at the nip portion.
However, Sako teaches wherein the control portion sets a control target temperature, being set in order to supply power to a heating element corresponding to a non-sheet passing area through which the recording material does not pass at the nip portion, from among the plurality of heating elements, to be higher than a lowest control target temperature from among control target temperatures that are set in order to supply power to a heating element corresponding to a sheet passing area through which the recording material passes at the nip portion (see figure 16A and 16B which demonstrates an example in which the target temperature of the non-sheet passing area is higher than the lowest target temperature of the sheet passing area).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Jota with those of Sako in order to account for sheets of differing sizes, so that when a larger sheet is fed through the device the heaters generate enough heat, end to end, to fix the entire medium (see Sako [0058]).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852